        Case 1:08-cr-00218-DAD Document 82 Filed 03/29/21 Page 1 of 2


 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     STEVEN K. YOUNG
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )               CASE NO. 1:08-cr-00218-1-DAD
                                         )
11                     Plaintiff,        )               STIPULATION TO CONTINUE STATUS
                                         )               CONFERENCE TO MAY 5, 2021;
12                                       )               ORDER THEREON
     vs.                                 )
13                                       )
                                         )               Date: May 5, 2021
14   STEVEN K. YOUNG,                    )               Time: 2:00 PM
                                         )               Judge: Hon. Barbara A. McAuliffe
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, STEVEN K. YOUNG,

19   his attorney of record, CAROL ANN MOSES, and Assistant United States Attorney, JOSEPH

20   BARTON, that the Status Conference in the above-captioned matter currently scheduled for
21   March 31, 2021 at 2:00 PM be continued until May 5, 2021 at 2:00 PM.

22           The government has no objection.

23           On January 24, 2020, a petition was filed alleging that Mr. Young violated the following

24   conditions of his probation: unauthorized viewing of adult pornography and unauthorized use of a

25   computer device.

26           Today, March 29, 2021, Defense Counsel was assigned a Courtroom in Madera Superior
27   Court for a criminal trial. The Case Number in the Madera matter is MCR065207B. Trial begins

28   tomorrow, March 30, 2021. Due to COVID-19 restrictions, trials are taking exponentially longer


     STIPULATION TO CONTINUE STATUS CONFERENCE;
     [PROPOSED] ORDER THEREON                                                                           1
        Case 1:08-cr-00218-DAD Document 82 Filed 03/29/21 Page 2 of 2


 1   than they have in the past. Jury selection alone is projected to take three weeks, and trials are

 2   moving very slowly as health precautions and social distancing are of utmost priority to the

 3   Court.

 4            Mr. Young respectfully requests a continuance of his Status Conference in Case No. 1:08-

 5   cr-00218-1-DAD from March 31, 2021 at 2:00 PM until May 5, 2021 at 2:00 PM so Defense

 6   Counsel may provide her full attention to Mr. Young after the conclusion of her trial in Madera

 7   Superior Court. Should trial proceed May 5, 2021, Defense Counsel will promptly submit another

 8   request for continuance to the Court.

 9

10

11   Dated: March 29, 2021                          /s/ Carol Ann Moses
                                                    CAROL ANN MOSES
12                                                  Attorney for Defendant,
13                                                  STEVEN K. YOUNG

14

15   Dated: March 29, 2021                          /s/ Joseph Barton
16                                                  JOSEPH BARTON
                                                    ASSISTANT UNITED STATES ATTORNEY
17

18                                                 ORDER
19            GOOD CAUSE APPEARING, the above request to continue the Status Conference in
20   Case No. 1:08-cr-00218-1-DAD from March 31, 2021 at 2:00 PM until May 5, 2021 at 2:00 PM
21   before the Duty Magistrate is hereby accepted and adopted as the order of this Court.
22

23   IT IS SO ORDERED.

24
         Dated:     March 29, 2021                              /s/
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27

28


     STIPULATION TO CONTINUE STATUS CONFERENCE;
     [PROPOSED] ORDER THEREON                                                                            2
